COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-283-CV

EUGENE SIMMONS                                                    APPELLANT

                                        V.

JERROLD PRICE                                                         APPELLEE

                                    ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s and appellee’s “Motion To Dismiss.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal with prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM




PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: December 17, 2009


      1
           See Tex. R. App. P. 47.4.